Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 1 of 46 PAGEID #: 2218




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                                              :
                                                      Case No. 2:19-cv-2491
 IN RE CARDINAL HEALTH,                               Judge Sarah D. Morrison
 INC. DERIVATIVE LITIGATION                           Chief Magistrate Judge Elizabeth
                                                      A. Preston Deavers
                                              :


                                 OPINION AND ORDER

       This matter is before the Court for consideration of Defendants’ Motion to

Dismiss the Consolidated Verified Shareholder Derivative Complaint. (Mot. to

Dismiss, ECF No. 43.) Plaintiffs filed their Memorandum in Opposition (Memo. in

Opp’n, ECF No. 47) to which Defendants have replied (Reply, ECF No. 48). The

Court heard oral argument on the Motion on January 21, 2021. For the reasons set

forth below, the Motion is GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND

       At its heart, this case is about negative externalities. “Negative externalities”

is a term of art used by economists to describe the phenomenon of a firm’s

operations creating societal costs that are not captured by the market price of the

firm’s products. 1 Air pollution is a classic example. Negative externalities are

generally recognized as a market failure, because the price of a product should



       1  For more information, see: The Economic Lowdown Podcast Series: Externalities, FEDERAL
RESERVE BANK OF ST. LOUIS (available online at https://www.stlouisfed.org/education/economic-
lowdown-podcast-series/episode-11-externalities); Thomas Helbling, Externalities: Prices Do Not
Capture All Costs, INTERNATIONAL MONETARY FUND (Feb. 24, 2020), https://www.imf.org/external/
pubs/ft/fandd/basics/external.htm.

                                                  1
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 2 of 46 PAGEID #: 2219




account for the true cost of its production. When the societal costs reach a certain

magnitude, the firm is often forced—by regulation, taxation, litigation, or a

combination thereof—to ‘internalize’ the costs. The thrust of the claims now before

the Court is that the directors and officers of this firm, Nominal Defendant Cardinal

Health, Inc., failed (or refused) to mitigate the societal costs of Cardinal Health’s

business in the face of increasing evidence that the company would be forced to bear

them.

        All well-pled factual allegations in the Consolidated Verified Shareholder

Derivative Complaint (Consol. Compl., ECF No. 35) are considered as true for

purposes of the Motion to Dismiss. See Gavitt v. Born, 835 F.3d 623, 639–40 (6th

Cir. 2016). The following summary draws from the allegations in that Consolidated

Complaint, the documents integral to and incorporated therein, and certain other

documents which are subject to judicial notice.

        A.    Parties

              1.     Nominal Defendant Cardinal Health, Inc.

        Cardinal Health is a publicly traded Ohio corporation headquartered in

Dublin, Ohio. (Consol. Compl., ¶ 22.) The sixteenth largest company in the United

States, Cardinal Health’s recent annual revenues topped $135 billion. (Id., ¶ 41.)

Cardinal Health generally operates two business lines, Medical and

Pharmaceutical, which are separately managed and reported. (Id., ¶ 42.) The

Medical segment manufactures, sources, and distributes medical, surgical, and

laboratory products. (Id.) The Pharmaceutical segment distributes pharmaceutical

and over-the-counter healthcare products. (Id.) On average, the Pharmaceutical

                                           2
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 3 of 46 PAGEID #: 2220




segment accounted for 90.0% of all Cardinal Health revenue for the ten-year period

ending in 2018. (Id., ¶ 43.)

        Cardinal Health is one of the three largest distributors of pharmaceutical

products in the country. (Id., ¶¶ 3, 22, 66.) A distributor purchases pharmaceutical

products from the manufacturers and sells them to pharmacies, where they are

then dispensed to patients. (Id., ¶ 44.) The distributor’s position in the

pharmaceutical supply chain makes it uniquely capable to identify and stunt

diversion of prescription drugs for illegal use. (Id., ¶ 69.) It is no surprise, then, that

the law imposes certain obligations on distributors in this respect.

        At the federal level, the Comprehensive Drug Abuse Prevention and Control

Act of 1970, 21 U.S.C. § 801, et seq. and its implementing regulations (also known

as the “Controlled Substances Act” or “CSA”) affirmatively requires distributors of

controlled substances 2 to, inter alia:

            •   Maintain effective controls against diversion of particular controlled
                substances into other than legitimate medical, scientific, and
                industrial channels;

            •   Design and operate a system to identify suspicious orders of controlled
                substances;

            •   Inform the Drug Enforcement Administration (“DEA”) of suspicious
                orders when discovered; and




        2Several prescription opioids, including hydrocodone and oxycodone, are listed as Schedule II
controlled substances. Schedule II controlled substances: (i) have a high potential for abuse; (ii) have
a currently accepted medical use; and (iii) if abused, may lead to severe psychological or physical
dependence. 21 U.S.C. § 812(b)(2); 21 C.F.R. § 1308.12. (See also Consol. Compl., ¶ 47.)

        Distributors of controlled substances are required to obtain an annual registration from the
DEA. 21 U.S.C. § 822(a)(1); 21 C.F.R. § 1301.11(a). (See also Consol. Compl., ¶ 48.) The obligations
listed here are requirements for obtaining or maintaining registration.

                                                   3
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 4 of 46 PAGEID #: 2221




          •   Conduct meaningful diligence to avoid filling suspicious orders that
              might be improperly diverted.

21 U.S.C. §§ 823(b), 832(a); 21 C.F.R. § 1301.74(b). (See also Consol. Compl., ¶¶ 4,

49.) Suspicious orders are defined to include “orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency.” 21

C.F.R. § 1301.74(b). (See also Consol. Compl., ¶ 49.)

       The DEA is charged with enforcing the CSA. See generally, 21 C.F.R. Ch. II.

Among other enforcement tools, the DEA may deny, revoke, or suspend a

distributor’s registration if it determines the distributor is operating in violation of

the CSA, or if its actions are inconsistent with the public interest. See 21 U.S.C.

§§ 823(b), 824. (See also Consol. Compl., ¶ 50.)

              2.    Plaintiffs

       Plaintiffs Melissa Cohen, Stanley M. Malone, and Michael Splaine own

shares in Cardinal Health. Ms. Cohen purchased her shares in September 2001

(Consol. Compl., ¶ 19); Mr. Malone purchased his shares in January 2004 (Id.,

¶ 20); and Mr. Splaine purchased his shares in August 2015 (Id., ¶ 21). Each has

maintained ownership since that date. (Id., ¶¶ 19–21.)

              3.    Individual Defendants

       Plaintiffs bring this action, for the benefit of Cardinal Health, against the

following current and former members of Cardinal Health’s Board of Directors and

executive management team: David J. Anderson, Colleen F. Arnold, George S.

Barrett, Carrie S. Cox, Calvin Darden, Bruce L. Downey, Patricia A. Hemingway




                                            4
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 5 of 46 PAGEID #: 2222




Hall, Akhil Johri, Clayton M. Jones, Michael C. Kaufmann, Gregory B. Kenny,

Nancy Killefer, David P. King, and J. Michael Losh. (See generally, id.)

       Mr. Anderson served on the Board from 2014 until September 5, 2018. (Id.,

¶ 23.) Mr. Anderson was a member of the Audit Committee from 2014 through

2018. (Id.)

       Ms. Arnold has served on the Board since 2007. (Id., ¶ 24.) Ms. Arnold was a

member of: the Nominating and Governance Committee from 2010 through 2018;

the Audit Committee from 2009 through 2010; and the Compensation Committee in

2008. (Id.) Ms. Arnold rejoined the Audit Committee in 2018. (Id.)

       Mr. Barrett served as CEO and Chairman from 2009 through 2017. (Id.,

¶ 25.) At the end of 2017, Mr. Barrett stepped down as CEO, but continued to serve

as Executive Chairman until November 2018. (Id.)

       Ms. Cox has served on the Board since 2009. (Id., ¶ 26.) Ms. Cox was a

member of the Audit Committee from 2010 through 2013. (Id.) She has also been a

member of the Compensation Committee since 2014, and the Ad Hoc Committee

since 2018. (Id.)

       Mr. Darden has served on the Board since 2005. (Id., ¶ 27.) Mr. Darden has

been a member of the Compensation Committee since 2005, and the Ad Hoc

Committee since 2018. (Id.)

       Mr. Downey has served on the Board since 2009. (Id., ¶ 28.) Mr. Downey was

a member of the Audit Committee from 2009 through September 2019. (Id.) He has




                                          5
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 6 of 46 PAGEID #: 2223




been a member of the Nominating and Governance Committee and the Ad Hoc

Committee since 2018. (Id.)

       Ms. Hemingway Hall has served on the Board since 2013. (Id., ¶ 29.) Ms.

Hemingway Hall was a member of the Audit Committee from November 2013

through 2018. (Id.) She has also been a member of the Nominating and Governance

Committee since 2015 and the Compensation Committee since November 2018. (Id.)

       Mr. Johri has served on the Board since February 2018. (Id., ¶ 30.) Mr. Johri

has been a member of the Audit Committee since that time. (Id.)

       Mr. Jones served on the Board from 2012 through 2018. (Id., ¶ 31.) Mr. Jones

was a member of the Compensation Committee from 2013 through 2014, and the

Audit Committee from 2014 through 2018. (Id.)

       Mr. Kaufmann has served on the Board since he became CEO of Cardinal

Health on January 1, 2018. (Id., ¶ 32.) Mr. Kaufmann was CEO of the

Pharmaceutical segment from April 2008 to November 2014, and CFO of the

company from November 2014 through 2017. (Id.)

       Mr. Kenny has served on the Board since 2007. (Id., ¶ 33.) Mr. Kenny

succeeded Mr. Barrett as Executive Chairman. (Id.) He was a member of the Audit

Committee from August to November 2007, and the Compensation Committee from

2008 through 2014. (Id.) Mr. Kenny has been a member of the Nominating and

Governance Committee since 2009 and the Ad Hoc Committee since 2018. (Id.)

       Ms. Killefer has served on the Board since 2015. (Id., ¶ 34.) Ms. Killefer has

been a member of the Compensation Committee since that time. (Id.)



                                           6
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 7 of 46 PAGEID #: 2224




       Mr. King served on the Board from 2011 through 2018. (Id., ¶ 35.) Mr. King

was a member of the Audit Committee from November 2011 through 2013, and the

Compensation Committee from November 2013 through 2018. (Id.)

       Finally, Mr. Losh served on the Board from 1996 to 2009, and rejoined in

December 2018. (Id., ¶ 36.) Mr. Losh was a member of the Audit Committee in

2008, and has served again in that capacity since 2018. (Id.)

       B.    Factual Background

       Plaintiffs have availed themselves of the Ohio law permitting them to

examine Cardinal Health’s books and records of account, together with the minutes

of the proceedings of its Board and committees of the Board (the “Books and

Records”). (Consol. Compl., preamble. See also Ohio Rev. Code § 1701.37.)

             1.    Board Governance

       Cardinal Health’s Board is organized and operates in accordance with

internal governing documents, including the Corporate Governance Guidelines and

various committee charters. (Consol. Compl., ¶ 82.) The Corporate Governance

Guidelines provide, in part:

       The Board, operating directly and through its committees, fulfills the
       following primary functions:

             1. Oversee management in the conduct of Cardinal Health’s
                business;

             2. Oversee management’s efforts to establish and maintain for
                the Company high standards of legal and ethical conduct in all
                of its businesses, including conformity with all applicable laws
                and regulations; . . .




                                          7
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 8 of 46 PAGEID #: 2225




                   3. Oversee management’s efforts to protect the assets of Cardinal
                      Health through the maintenance of appropriate accounting,
                      financial reporting and financial and other controls;

                   4. Oversee the Company’s policies and procedures for assessing
                      and managing risk; [and]

                   5. Provide advice and counsel to senior management. . . .

(Id., ¶ 83.)

         Pursuant to its Charter, the Audit Committee is charged with “assist[ing] the

Board in monitoring . . . the Company’s ethics and compliance program and

compliance with legal and regulatory requirements [and] the Company’s processes

for assessing and managing risk.” (Id., ¶ 87.) It carries out this task by reviewing

regular reports from Cardinal Health’s Chief Legal and Compliance Officer, and

discussing significant risks with in-house counsel and management. (Id., ¶ 89.)

Until the Ad Hoc Committee was established in 2018, the Audit Committee was the

only Board committee expressly tasked with a regulatory compliance function. (Id.,

¶ 87.)

         The Compensation Committee annually reviews and approves corporate goals

and objectives relevant to the CEO’s compensation, evaluates the CEO’s

performance in light of those goals and objectives, and determines and approves the

CEO’s compensation based on the evaluation. (Id., ¶ 90.) The Compensation

Committee is also responsible for overseeing the evaluation of, and reviewing and

approving compensation for, Cardinal Health’s other Section 16 officers. 3 (Id.)




         3   As defined in 17 C.F.R. § 240.16a-1(f).

                                                       8
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 9 of 46 PAGEID #: 2226




              2.    2008 Settlement

       Autumn 2007 brought a flurry of DEA activity for Cardinal Health. First, on

September 19, the DEA executed a civil warrant for inspection of Cardinal Health’s

distribution facility in Stafford, Texas. (Id., ¶ 93.) The warrant sought documents

and information relating to Cardinal Health’s distribution of hydrocodone. (Id.) The

Audit Committee was apprised of the warrant three weeks later. (Id.)

       Between November 28 and December 7, the DEA issued Orders to Show

Cause and Immediate Suspensions of Registration for Cardinal Health’s facilities in

Lakeland, Florida; Auburn, Washington; and Swedesboro, New Jersey. (Id., ¶ 94.)

The Orders allege that the facilities “constitute[d] an imminent danger to the public

health and safety” for failure to maintain effective controls against diversion of

controlled substances. (Id.) A special meeting of the Board was held on December

12, 2007, to discuss the Lakeland, Auburn, and Swedesboro Orders. (Id., ¶ 95.)

       The following day, Cardinal Health’s chief executive, financial, and legal

officers met with DEA representatives. (Id., ¶ 96.) As a result of that meeting,

Cardinal Health authorized a review of the company’s anti-diversion practices at all

distribution facilities. (Id.) Cardinal Health also began implementing

“enhancements” to established anti-diversion and suspicious order monitoring

programs, including “a computerized order monitor and control system.” (Id.) The

Audit Committee was apprised of this information in a meeting on January 14,

2008. (Id.)

       In preparation for a January 31 meeting, the full Board received a report

from the CFO detailing the Orders’ impact on Cardinal Health’s business and an

                                           9
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 10 of 46 PAGEID #: 2227




 “action plan” identifying various anti-diversion and suspicious order monitoring

 program enhancements. (Id., ¶¶ 98, 99.) The report was dated January 23, 2008.

 (Id., ¶ 98.)

         On January 25, the DEA served Cardinal Health with an administrative

 subpoena, requesting documents relating to the company’s CSA compliance. (Id.,

 ¶ 101.) That same week, the DEA issued yet another Order to Show Cause—this

 time, pertaining to the Stafford facility. (Id.) Although the Order did not suspend

 the Stafford facility’s license, Cardinal Health voluntarily suspended operation of

 the Stafford facility and ParMed Pharmaceuticals, Inc. (Cardinal Health’s generic

 pharmaceutical telemarketing distribution arm) to enhance anti-diversion controls.

 (Id.)

         The Board was alerted to the Stafford/ParMed voluntary suspension in

 February 2008, but was not made aware of the administrative subpoena until May

 7, 2008. (Id., ¶¶ 101, 102, 105.) At the May 7 meeting, the Board was also provided

 a report on the progress of CSA compliance enhancement efforts (Id., ¶ 102) and a

 nascent Ohio Board of Pharmacy investigation into the company’s Findlay, Ohio

 distribution facility (Id., ¶ 106). Specifically, the investigation centered around

 allegations that the Findlay facility “made suspicious sales” to a pharmacy in

 Dublin. (Id.)

         On August 7, 2008, Cardinal Health and the DEA reached an agreement in

 principle to resolve the facility registration suspensions. (Id., ¶ 108.) The Audit

 Committee was made aware of the tentative agreement on August 18, 2008, but



                                            10
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 11 of 46 PAGEID #: 2228




 there is no indication that the Board played an active part in negotiating the

 settlement. (Id.) The Settlement and Release Agreement and Administrative

 Memorandum of Agreement (the “2008 Settlement”) was executed a few weeks

 later. (Id., ¶ 109. See also Mot. to Dismiss Ex. 1, ECF No. 43-1.)

       The 2008 Settlement begins by reciting the circumstances surrounding the

 Auburn, Lakeland, Swedesboro, and Stafford Orders. (Id. See also Mot. to Dismiss

 Ex. 1, PAGEID # 1849.) It goes on to state that the DEA alleged Cardinal Health

 failed to maintain effective anti-diversion controls at three additional facilities—

 McDonough, Georgia; Valencia, California; and Denver, Colorado—and that

 Cardinal Health failed to report suspicious orders of controlled substances. (Id. See

 also Mot. to Dismiss Ex. 1, PAGEID # 1849–50.) In exchange for a release of claims

 for certain violations occurring prior to October 2008 and reinstatement of the

 suspended facility registrations, Cardinal Health was required to:

           •   Maintain a compliance program designed to detect and prevent
               diversion of controlled substances—including procedures for reviewing
               orders of controlled substances. Per those procedures, a Cardinal
               Health employee trained to detect suspicious orders should be required
               to review orders exceeding certain thresholds, or meeting other
               criteria, to determine whether the order should be marked as
               suspicious, not filled, and reported to the DEA;

           •   Provide DEA Headquarters with a monthly report of all sales of
               controlled substances;

           •   Inform DEA Headquarters of suspicious orders (as opposed to the local
               DEA Field Office, as is normal practice);

           •   Review distribution of oxycodone, hydrocodone, alprazolam, and
               phentermine to retail pharmacy customers and physicians for the
               preceding 18 months to identify customers whose purchases exceeded
               the thresholds in Cardinal Health’s compliance program, and conduct


                                           11
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 12 of 46 PAGEID #: 2229




                  an investigation as to each customer whose purchasing patterns were
                  found to substantially deviate from the norm; and

           •      Pay $34,000,000 to the United States.

 (Mot. to Dismiss Ex. 1, PAGEID # 1850–52. See also Consol. Compl., ¶¶ 110, 111.)

 At the time, the $34 million settlement payment was the largest ever associated

 with a DEA registration suspension. (Consol. Compl., ¶ 111.) The Board received a

 report on the 2008 Settlement at its November 5, 2008 meeting. (Id., ¶ 113.)

 However, the Books and Records reflect that the Board took no further action on the

 subject. (Id.)

                  3.    2012 Settlement

        Just six months after the 2008 Settlement, on April 23, 2009, the Audit

 Committee was alerted to yet another issue: The DEA had notified Cardinal Health

 that its compliance review of the Valencia facility was “unsatisfactory.” (Id., ¶ 115.)

 Specifically, the DEA found that the Valencia facility failed to: maintain effective

 anti-diversion controls; detect and report suspicious orders; and meaningfully

 investigate new and existing customers’ legitimate needs to purchase or order

 controlled substances. (Id.) The Board was also informed that Cardinal Health had

 already objected to the DEA’s findings. (Id.) The Board did not take any additional

 action in response to this news. (Id., ¶ 116.)

        At an August 2009 Board meeting, Craig Morford, Cardinal Health’s new

 Chief Legal and Compliance Officer, provided an update on compliance efforts and

 reported that the company had designed and implemented an effective suspicious




                                             12
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 13 of 46 PAGEID #: 2230




 order monitoring program. (Id.) According to Plaintiffs’ review of the Books and

 Records, the Board did not press Mr. Morford on the subject. (Id., ¶ 117.)

       In late December 2010, Cardinal Health acquired Kinray, Inc., a

 pharmaceutical distributor servicing the New York metropolitan area. (Id., ¶ 118.)

 In January 2011, Mr. Morford informed the Audit Committee that the “Kinray 100

 day integration plan, including suspicious order monitoring, Standards of Business

 Conduct and policy and compliance training” was still in development. (Id.)

       On July 7, 2011, Cardinal Health representatives attended a meeting at DEA

 Headquarters. (Id., ¶ 119.) During that meeting, the DEA advised Cardinal Health

 that it needed to examine its Florida customers, including retail chain pharmacies.

 (Id.) The Books and Records do not reflect if or when the Board was made aware of

 this meeting. (Id.)

       Later that month, the Board received a memo from Mr. Morford outlining key

 initiatives and accomplishments for the fiscal year. (Id., ¶ 120.) The memo

 celebrated enhancements to the suspicious order monitoring program that

 “substantially decreased the number of false positives and reduced customer issues

 associated with unwarranted supply delays.” (Id.) The memo did not discuss the

 new program’s effectiveness at actually flagging suspicious orders. (Id.)

       Mr. Morford subsequently provided additional detail on the monitoring

 program’s performance, touting:

           •   “[R]educed incidence of flagged events by 2,509, or 37%, when
               compared to FY10 thanks to the implementation of more accurate
               detection systems[;]”



                                          13
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 14 of 46 PAGEID #: 2231




           •   A total of 47 suspicious orders reported across all distribution facilities
               for fiscal year 2011 (an increase of 17 from the previous fiscal year);
               and

           •   A 40% decrease in the number of customers blocked from purchasing
               controlled substances.

 (Id., ¶¶ 130–31.) The later report also disclosed four negative findings in routine

 DEA inspections of Cardinal Health facilities during fiscal years 2011 and 2012,

 and an additional six negative findings in Kinray facilities. (Id., ¶¶ 130, 132.)

       On October 26, 2011, the DEA issued a warrant to inspect the Lakeland

 facility and collect records pertaining to its distribution of controlled substances.

 (Id., ¶ 125. See also Decl. of Joseph Rannazzisi, ¶ 74, D.D.C. No. 1:12-cv-185-RBW,

 ECF No. 14-2.) The Board was notified of the warrant the following month. (Id.,

 ¶ 128.) The DEA’s investigation resulted in an Order to Show Cause and Immediate

 Suspension of Registration for the Lakeland facility, issued on February 2, 2012.

 (Id., ¶ 136. See also Mot. to Dismiss Ex. 2, ECF No. 43-2, PAGEID # 1909–14.) The

 Order alleges:

       Despite the [2008 Settlement], the specific guidance provided to
       Cardinal by DEA, and despite the public information readily available
       regarding the oxycodone epidemic in Florida, Cardinal has failed to
       maintain effective controls against the diversion of controlled
       substances into other than legitimate medical, scientific, and industrial
       channels . . . .

       Notwithstanding the large quantities of controlled substances ordered
       by Cardinal’s top retail pharmacy customers, Cardinal failed to conduct
       meaningful due diligence to ensure that the controlled substances were
       not diverted into other than legitimate channels, including Cardinal’s
       failure to conduct due diligence of its retail pharmacy chain customers.
       Furthermore, Cardinal failed to detect and report suspicious orders of
       oxycodone products by its pharmacy customers . . . . In addition,
       Cardinal’s conduct described herein violated the provisions of the [2008
       Settlement].

                                            14
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 15 of 46 PAGEID #: 2232




 (Mot to Dismiss Ex. 2, PAGEID # 1911–12. See also Consol. Compl., ¶ 136.) The

 DEA’s allegations principally centered on the Lakeland facility’s relationship with

 four Florida pharmacies, including two CVS locations, Gulf Coast Pharmacy, and

 Caremed Health Corporation. (Mot to Dismiss Ex. 2, PAGEID # 1911–12.) Its

 investigation had revealed: astronomical increases in orders from these four

 pharmacies in the preceding years; a regular practice on Cardinal Health’s part of

 increasing the pharmacies’ suspicious order triggering threshold; and an

 unwillingness by Cardinal Health to conduct on-site due diligence visits. (Consol.

 Compl., ¶¶ 137–49.) The day after the Lakeland Order was issued, Cardinal Health

 filed suit seeking to restrain the DEA from taking action against the Lakeland

 registration. 4 (Id., ¶ 151.) The Audit Committee was informed of these

 developments on April 24, 2012, and the full Board received an update the following

 week. (Id.)

       Ultimately, the Lakeland matter was resolved out of court, in an

 Administrative Memorandum of Agreement signed on May 15, 2012 (the “2012

 Settlement”). (Id., ¶ 153. See also Mot. to Dismiss Ex. 2.) Under the 2012

 Settlement, Cardinal Health was required to:

             •   Maintain a compliance program designed to detect and prevent
                 diversion of controlled substances—including procedures for reviewing
                 orders of controlled substances;

             •   Initiate procedures to ensure that any customer known or suspected to
                 be diverting controlled substances would receive a site visit or
                 anonymous site inspection by a Cardinal Health employee or other
                 qualified third-party inspector;


       4   Cardinal Health Inc. v. Holder, Case No. 1:12-cv-185-RBW (D.D.C. 2012).

                                                 15
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 16 of 46 PAGEID #: 2233




           •   Review and enhance its processes for establishing and increasing
               thresholds—including requiring two-person concurrence before
               increasing thresholds for higher volume customers for specific drug
               classes;

           •   Create a Large Volume Tactical and Analytical Committee to review
               and make decisions regarding high volume customers;

           •   Generally enhance customer due diligence processes; and

           •   Continue to report sales and suspicious orders to DEA Headquarters.

 (Mot. to Dismiss Ex. 2, PAGEID # 1900–01. See also Consol. Compl., ¶ 154.) Most

 notably, the 2012 Settlement required Cardinal Health to suspend controlled

 substances distribution from the Lakeland facility for two years. (Mot. to Dismiss

 Ex. 2, PAGEID # 1901. See also Consol. Compl., ¶ 154.) The suspension would be

 lifted in May 2014, provided that the company complied with the 2012 Settlement.

 (Mot. to Dismiss Ex. 2, PAGEID # 1902. See also Consol. Compl., ¶ 154.)

               4.    Post-2012 Settlement

       The 2012 Settlement was followed by more lawsuits and investigations. On

 June 26, 2012, the Attorney General for the State of West Virginia filed suit seeking

 injunctive relief and money damages under West Virginia’s version of the CSA, and

 further money damages for unfair trade practices, public nuisance, unjust

 enrichment, negligence, and antitrust claims. (Mot. to Dismiss Ex. 8, ECF No. 43-8.

 See also Consol. Compl., ¶ 159.) The Board was alerted to the West Virginia lawsuit

 the day after its filing. (Consol. Compl., ¶ 159.) In July 2012, Cardinal Health

 representatives attended a meeting with the DEA, where it was revealed that the

 company may yet face a penalty for failure to report suspicious orders, and that it

 was under investigation by four different U.S. Attorneys’ Offices on allegations of

                                           16
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 17 of 46 PAGEID #: 2234




 other unlawful practices. (Id., ¶ 160.) The Audit Committee was informed of the

 meeting later that month. (Id.)

         All the while, the Board continued to receive regular reports on compliance

 activities. (Id., ¶¶ 155, 156, 161.) Notably, in August 2012, Mr. Morford, Mr.

 Kaufmann (then serving as CEO of the Pharmaceutical segment), and outside

 counsel delivered a presentation to the Board on Cardinal Health’s “Post-2007 Anti-

 Diversion Program.” (Id., ¶ 155.) An apparent post-mortem on the 2012 Settlement,

 the report observed that Cardinal Health’s post-2007 anti-diversion program

 “[f]ocused on reporting those customers we believed were truly suspicious” in order

 to “[a]void overwhelming DEA by over-reporting orders of interest,” and that the

 company had “[v]iewed lack of negative feedback as positive guidance.” (Id.) Reports

 otherwise were rosy and brief. (Id., ¶¶ 156, 161.) The Books and Records reveal no

 pushback, questioning, or demands on the part of the Board. (Id., ¶ 157.)

         The next significant developments came in 2014. At the Board’s May 7

 meeting, Mr. Morford gave a presentation on the regulatory environment and

 compliance with the 2012 Settlement. (Id., ¶ 162.) The presentation represented

 that the company was in compliance with the 2012 Settlement. (Id.) It also gave a

 brief description of post-2012 anti-diversion efforts, without addressing those

 efforts’ effectiveness. (Id.) At the same meeting, the Board was notified that the

 Maryland U.S. Attorney’s Office had offered to settle its pending investigation for

 $59.4 million. (Id.) The Board did not take any action in response to these updates.

 (Id.)



                                           17
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 18 of 46 PAGEID #: 2235




       At the next quarterly meeting, Mr. Morford discussed CSA compliance and

 the regulatory and litigation landscape, including an update on the West Virginia

 lawsuit. (Id., ¶ 163.) Mr. Morford’s presentation noted that the company was

 conducting audits and gap assessments, continuing to enhance the compliance

 program, and continuing to monitor compliance with the 2012 Settlement. (Id.)

 Anti-diversion compliance issues were also discussed among the Audit Committee

 at an October 27 meeting. (Id., ¶ 164.) At that meeting, the Audit Committee

 discussed the company’s $26.5 million reserve for civil fines resulting from the

 DEA’s ongoing investigation. (Id.)

       Months passed. In August 2015, the Board received an update on CSA

 compliance in Mr. Morford’s annual compliance report. (Id., ¶ 167.) Separately, the

 Audit Committee learned of continuing compliance deficiencies through an

 amended complaint filed in the West Virginia litigation. (Id., ¶ 168. See also Mot. to

 Dismiss Ex. 9, PAGEID # 2091, ECF No. 43-9.)

              5.     2016 Settlements

       CSA compliance next resurfaced in late-2016, when the Washington Post

 published two investigative reports that called into question pharmaceutical

 distributors’—including Cardinal Health’s—role in the opioid epidemic. (Id., ¶ 171.)

 On October 22, the paper published “Investigation: The DEA Slowed Enforcement

 While the Opioid Epidemic Grew Out of Control.” (Id.) Two days later, it published

 “Red Flags Didn’t Halt Flow of Pills to Black Market.” (Id.) The Board received

 copies of both articles in an investor relations packet the following week. (Id.)



                                           18
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 19 of 46 PAGEID #: 2236




        On December 17, 2016, a similar article appeared in the West Virginia

 Gazette-Mail. (Id., ¶ 175.) In “Drug firms poured 780M painkillers into WV amid

 rise of overdoses,” Eric Eyre reported on the role of distributors in the prescription

 drug crisis then crippling the state. 5 (Id.)

        Before the close of that year, Cardinal Health would enter into three

 settlement agreements, agreeing to pay significant sums to resolve claims

 surrounding its distribution of controlled substances. First, Cardinal Health entered

 into a December 20, 2016 Settlement Agreement with U.S. Attorney’s Offices in

 Florida, Maryland, and Washington. (Mot. to Dismiss Ex. 3, ECF No. 43-3. See also

 Consol. Compl., ¶ 176.) In that Agreement, Cardinal Health “admit[ted], accept[ed],

 and acknowledge[d] [its] responsibility for” failing to report suspicious orders from

 the Lakeland facility between January 1, 2009, and May 14, 2012. (Mot. to Dismiss

 Ex. 3, PAGEID # 1934.) The Agreement required Cardinal Health to pay $34

 million to resolve the civil investigations into the admitted and other alleged CSA

 violations dating back to January 2009. (Id., PAGEID # 1935–36.) Near

 simultaneously, the U.S. Attorney’s Office for the Southern District of New York

 filed a complaint and consent order in federal court. (Mot. to Dismiss Exs. 6, 7, ECF

 Nos. 43-6, 43-7.) The complaint alleged that Kinray also failed to report suspicious

 orders between January 1, 2009, and May 14, 2012. (Mot. to Dismiss Ex. 7.) In the

 consent order, Kinray admitted to the violations and agreed to a $10 million

 settlement payment. (Mot. to Dismiss Ex. 6. See also Consol. Compl., ¶ 177.) Next,


        5 Mr. Eyre won a Pulitzer Prize in 2017 for his reporting in this and accompanying pieces.
 See https://www.pulitzer.org/winners/eric-eyre.

                                                 19
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 20 of 46 PAGEID #: 2237




 the judge presiding over the West Virginia case announced that a settlement had

 been reached. (Consol. Compl., ¶ 178. See also Mot. to Dismiss Ex. 9.) The

 settlement required Cardinal Health to pay another $20 million to dismiss the case.

 (Consol. Compl., ¶ 178.)

       At their February 2017 meetings, the Audit Committee and the full Board

 briefly discussed the litigation updates—although, there is no indication that they

 discussed CSA compliance otherwise. (Id., ¶¶ 179, 180.)

              6.     Post-2016 Settlements

       The frenzy re-focused public attention on Cardinal Health. In March 2017,

 Senator Claire McCaskill, then-ranking member of the U.S. Senate Committee on

 Homeland Security and Government Affairs, initiated an inquiry into DEA anti-

 diversion activity and asked, quite bluntly, whether the agency was sufficiently

 independent from the pharmaceutical industry to effectively carry out its

 enforcement mission. (Id., ¶ 181.) Cardinal Health also began to hear from

 institutional investors. The International Brotherhood of Teamsters sent a letter to

 the Board, asking it to take certain corporate compliance and governance measures

 to address its role in the opioid epidemic and curb losses. (Id.)

       At meetings held in April 2017, the Board received an update on controlled

 substance regulation, including Cardinal Health’s compliance program, “litigation

 landscape and defense strategy,” and federal and state agency and legislative

 activity. (Id., ¶ 185.) The presentation did not include a discussion of the Cardinal

 Health compliance program’s track-record or effectiveness. (Id.) It did, however,

 include extensive discussion of a public relations strategy for ‘reorienting’ the

                                            20
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 21 of 46 PAGEID #: 2238




 narrative, which involved forming a media “war room,” offering “aggressive counter-

 narratives” on-background or off-the-record, engaging in “opportunistic outreach,”

 and positioning Cardinal Health as “part of the solution.” (Id.)

        On May 9, 2017, the U.S. House of Representatives Energy and Commerce

 Committee initiated a bipartisan investigation into prescription opioid distribution.

 (Id., ¶ 186.) In July, Senator McCaskill sent a letter to Cardinal Health requesting

 information on its DEA registration suspensions, suspicious order notifications,

 compliance metrics, and executive compensation policies. (Id., ¶¶ 187, 188.) The

 Books and Records reflect that the Board was made aware of both congressional

 inquiries. (Id., ¶ 188.)

        The Board received reports on government and public reaction to the opioid

 crisis, and the company’s strategy for response, at meetings in August and

 November of 2017. (Id., ¶¶ 189, 190, 192, 193.) However, the minutes reflect that

 the Board still made no effort to determine whether Cardinal Health was in

 compliance with the CSA’s requirements. (Id.)

        Pressure on Cardinal Health reached a fever pitch around the turn of 2018.

 The Judicial Panel on Multi-District Litigation centralized opioid litigation in the

 Northern District of Ohio. 6 (Id., ¶ 194.) Mr. Barrett stepped down as CEO. (Id.,

 ¶ 195.) A coalition of shareholders, self-styled as the Investors for Opioid

 Accountability, sent a letter to Cardinal Health seeking changes to the company’s

 governance practices in connection with the opioid crisis. (Id., ¶ 201.) And, in mid-



        6   In re Nat’l Prescription Opioid Litig., MDL No. 2804.

                                                    21
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 22 of 46 PAGEID #: 2239




 February, the House Energy and Commerce Committee sent Cardinal Health a

 letter requesting information relevant to its inquiry, and commanding Mr. Barrett’s

 appearance before it for testimony later that spring. (Id., ¶ 199.)

       The Board received an update on the company’s anti-diversion program and

 opioid litigation at its February 6, 2018 meeting. (Id., ¶ 196.) Notably, outside

 counsel also gave a presentation on the Board’s fiduciary duties, “including the

 directors’ duties of loyalty and care and the Board’s duty to exercise oversight of the

 Company’s response to the opioid epidemic.” (Id.) Only then did the Board resolve to

 create a committee to “assist the Board in administering its oversight

 responsibilities for the Company’s response to the opioid epidemic.” (Id., ¶ 197.) The

 Ad Hoc Committee was formally established on February 20, 2018, with the

 following charge:

       [T]o assist the Board in its duty to engage with senior management and
       to oversee the company’s response to the nationwide problem of
       prescription opioid abuse by (1) engaging with and overseeing the
       Company’s senior executives and management regarding the Company’s
       response to that problem and (2) providing advice, regular reports and
       recommendations to the Board in connection therewith[.]

 (Id.) Messrs. Darden, Downey, and Kenny and Ms. Cox were appointed to the Ad

 Hoc Committee. (Id., ¶ 198.)

       The Ad Hoc Committee first met on March 9, 2018, when the members

 discussed:

           •   Engagement with shareholders, including the Investors for Opioid
               Accountability;

           •   Opioid litigation, including status of the multi-district litigation and
               meetings between management and various state Attorneys General;


                                            22
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 23 of 46 PAGEID #: 2240




           •   Government opioid initiatives at the Department of Justice and in
               state legislatures; and

           •   The pending House Energy and Commerce Committee investigation.

 (Id., ¶ 202.) The Ad Hoc Committee also discussed the company’s anti-diversion

 program, but the Books and Records (at least in their redacted form) do not reveal

 any examination of the performance or effectiveness of the program. (Id.)

       The Ad Hoc Committee met again on April 9, 2018, when management

 revealed that, due to “system errors,” 9,409 suspicious orders dating back to 2012

 had not been reported. (Id., ¶ 203.) The full Board was informed of the unreported

 suspicious orders two days later. (Id.) According to Plaintiffs, the Books and Records

 show that no member of the Board “questioned any aspect of management’s

 ‘investigation and analysis’ or . . . asked how these ‘system errors’ could . . . have

 existed since 2012” in light of the reported enhancements to the compliance

 program. (Id., ¶ 205.) On April 25, 2018, Cardinal Health disclosed to House Energy

 and Commerce Committee investigators that 14,131 suspicious orders had gone

 unreported since 2012. (Id.)

       Mr. Barrett testified before the House Energy and Commerce Committee on

 May 8, 2018. (Id., ¶ 206.) The Ad Hoc Committee met that same day and again

 discussed the unreported suspicious orders. (Id., ¶ 207.) The Ad Hoc Committee

 next convened on June 4, 2018, when they learned that Cardinal Health had

 received a request for information from the DEA, that “as a part of continuous

 enhancement of Cardinal Health’s anti-diversion and regulatory reporting

 functions, a cross-functional team will review related business, EIT, and audit


                                            23
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 24 of 46 PAGEID #: 2241




 processes,” and that management had formed a Steering Committee to lead the

 effort. (Id., ¶ 208.)

        On July 12, 2018, Senator McCaskill’s report (the “McCaskill Report”) was

 published. (Id., ¶ 209.) The McCaskill Report alleged that Cardinal Health and its

 peers had “consistently failed to meet their reporting obligations over the

 [preceding] ten years.” (Id., ¶ 210.) The McCaskill Report found “ongoing problems”

 with suspicious order reporting, and a dearth of information on Cardinal Health’s

 customer diligence process. (Id.) Further, the McCaskill Report alleges that

 Cardinal Health actually reported to the DEA only one-fifth of the suspicious orders

 it told Congress it had reported. (Id.)

        The House Energy and Commerce Committee’s report (the “Energy and

 Commerce Report”) followed in December. (Id., ¶ 213.) The Energy and Commerce

 Report also found compliance deficiencies. For example, the two-person review

 process required as part of the 2012 Settlement was not reflected in Cardinal

 Health’s written policies until 2016, and the company’s documentation supporting

 increases in suspicious order thresholds was often incomplete or inconsistent. (Id.,

 ¶¶ 214, 215.)

        In the intervening months, the Board had received updates on the McCaskill

 Report, the unreported suspicious orders matter, the company’s anti-diversion

 program, and the work of the Steering Committee. (Id., ¶¶ 211, 212.) The Ad Hoc

 Committee was briefed on the Energy and Commerce Report the day it was

 published. (Id., ¶ 217.) The Ad Hoc Committee later noted management’s



                                           24
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 25 of 46 PAGEID #: 2242




 “observations” on the Energy and Commerce Report and “directed management to

 continue its approach regarding the anti-diversion program continual improvement

 process.” (Id., ¶ 218.)

        C.     Procedural Background

        Ms. Cohen’s original complaint was filed on June 14, 2019 (ECF No. 1),

 followed by Mr. Anderson’s on December 13, 2019 (2:19-cv-5442, ECF No. 1), and

 Mr. Splaine’s on January 13, 2020 (2:20-cv-203, ECF No. 1). The three cases were

 consolidated on January 28, 2020, under the caption In re Cardinal Health, Inc.

 Derivative Litigation. (ECF No. 31.)

        The Consolidated Complaint, filed on March 12, 2020 (ECF No. 35), alleges

 that the Individual Defendants breached their fiduciary duties by failing to exercise

 oversight over the company’s CSA compliance (Count I) and committed corporate

 waste (Count II). (Consol. Compl., ¶¶ 248–59.) Defendants’ Motion to Dismiss then

 followed. (ECF No. 43.) Defendants argue that Plaintiffs’ Consolidated Complaint

 must be dismissed for failure to state a claim under Rule 12(b)(6) owing to

 Plaintiffs’ failure to comply with the pre-suit demand requirements set forth in Rule

 23.1. (See generally Mot. to Dismiss.)

 II.    STANDARD OF REVIEW

        Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim

 with sufficient specificity to “give the defendant fair notice of what the . . . claim is

 and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007) (internal quotations omitted). A complaint which falls short of the Rule 8(a)

 standard may be dismissed if it fails to state a claim upon which relief can be

                                             25
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 26 of 46 PAGEID #: 2243




 granted. Fed. R. Civ. P. 12(b)(6).

       To survive a motion to dismiss, a complaint must contain sufficient
       factual matter, accepted as true, to state a claim to relief that is
       plausible on its face. A claim has facial plausibility when the plaintiff
       pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a probability requirement, but it asks
       for more than a sheer possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely consistent with a
       defendant’s liability, it stops short of the line between possibility and
       plausibility of entitlement to relief.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotations

 omitted). The complaint need not contain detailed factual allegations, but it must

 include more than labels, conclusions, and formulaic recitations of the elements of a

 cause of action. Directv, Inc. v. Treesh, 487 F.3d, 471, 476 (6th Cir. 2007).

 “Threadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

 U.S. at 555).

       A shareholder derivative action must also satisfy the heightened pleading

 standard set forth in Rule 23.1(b)(3), which requires a complaint to “state with

 particularity: (A) any effort by the plaintiff to obtain the desired action from the

 directors . . . ; and (B) the reasons for not obtaining the action or not making the

 effort.” Fed. R. Civ. P. 23.1(b)(3). This standard “differs substantially” from ordinary

 notice pleading. See McCall v. Scott, 239 F.3d 808, 815 (6th Cir. 2001) (quoting

 Brehm v. Eisner, 746 A.2d 244, 254 (Del. 2000)) amended on denial of rehearing,

 250 F.3d 997 (6th Cir. 2001). “If [p]laintiffs do not comply with the requirements of




                                            26
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 27 of 46 PAGEID #: 2244




 Rule 23.1, they do not have standing to bring suit.” In re Ferro Corp. Derivative

 Litig. (“Ferro II”), 511 F.3d 611, 617 (6th Cir. 2008).

 III.   ANALYSIS

        Defendants argue that Plaintiffs lack standing to bring their derivative

 action because they failed to make a pre-suit demand on the Board, and the

 Consolidated Complaint does not state with particularity that demand was excused.

 (Mot. to Dismiss, 8.) When derivative claims are brought under federal law, courts

 look to the law of the state of incorporation—here, Ohio—to determine whether pre-

 suit demand is excused. See McCall, 239 F.3d at 815. The Ohio Rules of Civil

 Procedure also require a complaining shareholder to allege with particularity its

 efforts to obtain the desired action from the board or its reasons for failing to do so.

 Ohio Civ. R. 23.1. Under Ohio law, “[t]he board of directors has the primary

 authority to file a lawsuit on behalf of the corporation.” Drage v. Procter & Gamble,

 694 N.E.2d 479, 482 (Ohio Ct. App. 1997). See also Ohio Rev. Code § 1701.59(A).

 Although a shareholder may demand that the board bring suit on behalf of the

 corporation, “no shareholder has an independent right to bring suit unless the board

 refuses to do so and that refusal in wrongful, fraudulent, or arbitrary, or is the

 result of bad faith or bias on the part of the directors.” Drage, 694 N.E.2d at 482

 (emphasis added).

        Failure to make a pre-suit demand is excusable, however, when a plaintiff

 can demonstrate that demand would have been futile. Id. “Futility means that the

 directors’ minds are closed to argument and that they cannot properly exercise their

 business judgment in determining whether the suit should be filed. It is not enough

                                            27
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 28 of 46 PAGEID #: 2245




 to show that the directors simply disagree with a shareholder about filing a suit.”

 Id., 694 N.E.2d at 482–83. “Establishing demand futility under Ohio law ‘is not an

 easy task.’” In re Keithley Instruments, Inc. Derivative Litig., 599 F. Supp. 2d 875,

 889 (N.D. Ohio 2008) (quoting In re Ferro Corp. Derivative Litig. (“Ferro I”), No.

 1:04-cv-1626, 2006 WL 2038659, at *5 (N.D. Ohio Mar. 21, 2006)). “Ohio law

 presumes that any action taken by a director on behalf of the corporation is taken in

 good faith and for the benefit of the corporation.” Davis v. DCB Fin. Corp., 259 F.

 Supp. 2d 664, 670 (S.D. Ohio 2003). So, to allege futility with particularity, “the

 plaintiff must point to facts which show that the presumed ability of the directors to

 make unbiased, independent business judgments about whether it would be in the

 corporation’s best interests to file the action does not exist in [the particular] case.”

 Id. Said another way, “a plaintiff must plead facts creating a reasonable doubt that

 a majority of the board of directors is capable of making a disinterested and

 independent decision about whether to initiate litigation.” In re Gas Nat., Inc., No.

 1:13-cv-2805, 2015 WL 3557207, at *7 (N.D. Ohio June 4, 2015) (citing Keithley, 599

 F. Supp. 2d at 890). See also McCall, 239 F.3d at 816 (applying the similar Rales

 test, under Delaware law, to determine whether demand is excused for fiduciary

 duty claims arising out of board inaction). 7

        Plaintiffs here allege that, through the more than ten-year period covered in

 the Consolidated Complaint, “the Books and Records paint a consistent picture of



        7  “Ohio courts routinely look to Delaware case law for guidance in deciding corporate law
 issues generally, and demand futility issues specifically.” Keithley, 599 F. Supp. 2d at 888 n. 10
 (citing Drage, 694 N.E.2d 479).

                                                  28
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 29 of 46 PAGEID #: 2246




 the Board’s passive receipt of information rather than the directors’ active

 engagement, questioning and monitoring of the effectiveness of the Company’s anti-

 diversion controls.” (Consol. Compl., ¶ 117.) In other words, Plaintiffs challenge the

 Board’s inaction in response to red flags they allege should have spurred affirmative

 action in overseeing management and the CSA compliance program. In cases like

 this one, which allege board inaction and failure of oversight, a board is considered

 incapable of making a disinterested and independent decision about whether to

 initiate litigation—and demand, therefore, considered futile—“only if the

 ‘particularized allegations of the complaint present a substantial likelihood of

 liability’ for a majority of the board, and not simply the ‘mere threat of personal

 liability.’” Stanley v. Arnold (“Stanley I”), No. 12-cv-482, 2012 WL 5269147, at *5

 (S.D. Ohio Oct. 23, 2012) (Black, J.) (quoting Keithley, 599 F. Supp. 2d at 890

 (internal quotation marks omitted)) aff’d Stanley v. Arnold (“Stanley II”), 531 F.

 App’x 695 (6th Cir. 2013). Directors of an Ohio corporation face personal liability

 only if shown by clear and convincing evidence that they acted with reckless

 disregard for the corporation’s best interest, or with deliberate intent to cause

 injury to the corporation. Ohio Rev. Code § 1701.59(E). In failure of oversight cases,

 liability hinges on whether the directors “ignore ‘red flags’ that actually come to

 their attention, warning of compliance problems.” Forsythe v. ESC Fund Mgmt. Co.

 (U.S.), Inc., 2007 WL 2982247, at *7 (Del. Ch. Oct. 9, 2007) (citing Stone v. Ritter,

 911 A.2d 362, 370 (Del. 2006)).




                                           29
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 30 of 46 PAGEID #: 2247




       Demand futility is determined as of the date an action was first filed. See

 Ferro II, 511 F.3d at 621. As of the filing of this case, the Board consisted of Ms.

 Arnold, Ms. Cox, Mr. Darden, Mr. Downey, Ms. Hemingway Hall, Mr. Johri, Mr.

 Kaufmann, Mr. Kenny, Ms. Killefer, and Mr. Losh (together, the “Demand Board”).

 (Consol. Compl., ¶ 240.) The Court must, therefore, determine whether the

 Consolidated Complaint alleges particularized facts that present a substantial

 likelihood of liability as to five or more members of the Demand Board.

       A.     The Consolidated Complaint sufficiently alleges demand
              futility as to Count I.

              1.     The Consolidated Complaint plausibly alleges that
                     Arnold, Cox, Darden, Downey, and Kenney (the Demand
                     Board members who were on the Board at the time of the
                     2012 Settlement) acted with reckless disregard for the
                     corporation’s best interest by failing to take action on
                     CSA compliance.

       Plaintiffs maintain that the Consolidated Complaint contains sufficient

 particularized factual allegations, drawn from the Books and Records, to plausibly

 establish that the Individual Defendants had actual knowledge that Cardinal

 Health was operating with deficient CSA compliance programs and recklessly failed

 to exercise oversight or question management’s representations. In some cases,

 courts perform a director-by-director analysis to determine whether a majority of

 the board is alleged to be sufficiently disinterested to consider a litigation demand

 in good faith. However, courts have discretion to perform that analysis in the

 manner best suited to the unique facts of the case at hand. See In re Pfizer Inc.

 S’holder Derivative Litig., 722 F. Supp. 2d 453, 461 (S.D.N.Y. 2010) (citing Grobow



                                            30
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 31 of 46 PAGEID #: 2248




 v. Perot, 539 A.2d 180, 190 (Del. 1988) overruled on other grounds by Brehm, 746

 A.2d 244). Here, a director-by-director analysis is not necessary.

         The first red flag is, undoubtedly, the 2008 Settlement. At that point, the

 Board 8 was on notice that CSA noncompliance could pose an existential threat to

 Cardinal Health’s core business. The DEA had suspended the registration of four

 Cardinal Health distribution facilities, and greenlit operations only after the

 company agreed to make changes to its compliance programs—including sending

 suspicious orders directly to DEA headquarters, improving processes for suspicious

 order threshold setting, and conducting increased customer due diligence—and paid

 an impressive $34 million in penalties. So, three years later, when Mr. Morford

 presented with celebration that flagged events had decreased and fewer customers

 were blocked from purchasing controlled substances, the Board 9 should have

 questioned whether those results were truly indicative of compliance with the 2008

 Settlement. As it turns out, they were not.

         The day after Mr. Morford’s October 25, 2011 presentation, a DEA warrant

 was issued to inspect the Lakeland facility. The resulting 2012 Settlement

 underscored the importance of CSA compliance to Cardinal Health’s

 Pharmaceutical segment by suspending operations at the Lakeland facility for two




         8   As of the 2008 Settlement, the Board included Ms. Arnold, Mr. Darden, Mr. Kenny, and Mr.
 Losh.

        As of the October 2011 presentation, the Board included Ms. Arnold, Ms. Cox, Mr. Darden,
         9

 Mr. Downey, and Mr. Kenny.


                                                   31
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 32 of 46 PAGEID #: 2249




 years. It should have also signaled to the Board 10 that management needed

 additional support, or oversight, to ensure CSA compliance within Cardinal Health.

 The 2012 Settlement stated in black-and-white that Cardinal Health had not done

 what it needed to do after the 2008 Settlement, and demanded even more stringent

 compliance program enhancements in familiar areas like suspicious order threshold

 setting and customer due diligence. Still, the Board remained passive when it came

 to CSA compliance.

        At the February 2017 meeting, the Board 11 was briefed on the chaotic final

 weeks of 2016, in which Cardinal Health agreed to pay a total of $64 million to

 settle investigations with four United States Attorneys’ Offices and a lawsuit from

 the State of West Virginia, on top of being featured in headline exposés. The news

 was met with more silence from the Board: not a single member pressed

 management to ensure that noncompliance was a thing of the past, or that the

 compliance program was operating as the law would intend it.

        Soon, both chambers of the United States Congress took an interest in

 Cardinal Health. But the Books and Records reveal that compliance updates dove

 no deeper into the effectiveness and efficient operation of the CSA compliance

 program—and the Board did not demand otherwise. Revelations the following year




        10As of the 2012 Settlement, the Board included Ms. Arnold, Ms. Cox, Mr. Darden, Mr.
 Downey, and Mr. Kenny.

         As of the February 2017 meeting, the Board included Ms. Arnold, Ms. Cox, Mr. Darden,
        11

 Mr. Downey, Mr. Hemingway Hall, Mr. Kenny, and Ms. Killefer.


                                                32
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 33 of 46 PAGEID #: 2250




 made clear to everyone, including the Board, 12 that CSA compliance remained a

 weakness at Cardinal Health: many thousands of suspicious orders had gone

 unreported for years; customer due diligence processes were not well-documented;

 and suspicious order threshold setting was inconsistently administered. 13

        The Consolidated Complaint plausibly alleges a substantial likelihood of

 liability on Count I as to Ms. Arnold, Ms. Cox, Mr. Darden, Mr. Downey, and Mr.

 Kenny. 14 “[T]he magnitude and duration of the alleged wrongdoing is relevant in

 determining whether the failure of the directors to act constitutes a lack of good

 faith.” McCall, 239 F.3d at 823. These Individual Defendants were on the Board at

 the time of the 2012 Settlement and should have been particularly hawkish about

 ensuring that Cardinal Health’s CSA compliance program was fulsome and

 effective. Cf. Pfizer, 722 F. Supp. 2d at 455 (noting the appropriate impact of prior

 settlements on a company’s sensitivity to regulatory compliance). Further, they

 should have confronted management reports with robust skepticism, after their

 representations about compliance with the 2008 Settlement were discovered to be

 inaccurate. Cf. In re McKesson Corp. Derivative Litig., No. 17-cv-01850-CW, 2018

 WL 2197548, at *9 (N.D. Cal. May 14, 2018). See also Ohio Rev. Code



        12With the exception of Mr. Losh, who rejoined the Board in December 2018, the entire
 Demand Board was seated at the time the unreported suspicious orders were made known and the
 two congressional reports published.

        13 As opposed to constituting red flags themselves (at least in this instance), these 2018
 revelations serve as evidence that previous red flags were ignored.

        14This finding is dispositive, in light of their number. Although there may be other
 Individual Defendants who are not sufficiently disinterested to consider a pre-suit demand for the
 same or other reasons (e.g., Mr. Kaufmann by virtue of his employment by Cardinal Health), the
 Court need not and does not address them.

                                                   33
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 34 of 46 PAGEID #: 2251




 § 1701.59(D)(2). Their failure to engage on the issue of CSA compliance, while

 receiving regular and clear indications that the problem persisted, supports an

 inference that these Individual Defendants acted, at the least, with reckless

 disregard for Cardinal Health’s best interests.

                2.      Defendants’ arguments in opposition are unavailing.

        Defendants offer several arguments in support of their position that Plaintiffs

 failed to satisfy their heightened pleading standard. (See generally, Mot. to

 Dismiss.) First, Defendants argue that issue preclusion prevents this Court from

 finding that the Individual Defendants who were also defendants in two 2012

 shareholder derivative complaints face a substantial likelihood of liability for

 conduct discussed in those suits. (Id., 9.) Second, Defendants argue that Plaintiffs’

 claims are time-barred with respect to any act or omission before June 14, 2015,

 which includes all conduct underlying the 2008, 2012, and 2016 Settlements with

 the DEA. (Id., 11.) Third, Defendants argue that the Consolidated Complaint fails

 because it does not allege that the Individual Defendants gained any personal

 advantage from the alleged wrongdoing or had actual knowledge of any red flags,

 and because it advances allegations against the Individual Defendants as a group,

 as opposed to identifying their individual roles in the alleged wrongdoing. (Id., 12.)

 Fourth and finally, Defendants argue that the allegations in fact show that the

 Individual Defendants fulfilled their fiduciary duties. 15 (Reply, 8.) Each of these

 arguments is unavailing.


        15 Although this argument is presented as an extension of the third, the Court will address it
 separately.

                                                  34
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 35 of 46 PAGEID #: 2252




                     a.    Defendants’ issue preclusion argument is meritless.

       Defendants first argue that, to the extent Count I seeks to hold the

 Individual Defendants liable for the 2008 and 2012 Settlements, issue preclusion

 estops Plaintiffs from their pursuit. The Sixth Circuit has explained:

       Issue preclusion, often referred to as collateral estoppel, “precludes
       relitigation of issues of fact or law actually litigated and decided in a
       prior action between the same parties and necessary to the judgment,
       even if decided as part of a different claim or cause of action.” Gargallo
       v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 918 F.2d 658, 661 (6th
       Cir. 1990). Four requirements must be met before issue preclusion
       applies:

              (1) the precise issue must have been raised and actually
              litigated in the prior proceedings; (2) the determination of
              the issue must have been necessary to the outcome of the
              prior proceedings; (3) the prior proceedings must have
              resulted in a final judgment on the merits; and (4) the party
              against whom estoppel is sought must have had a full and
              fair opportunity to litigate the issue in the prior
              proceeding.

       Cobbins v. Tenn. Dep’t of Transp., 566 F.3d 582, 589–90 (6th Cir. 2009)
       (citing N.A.A.C.P., Detroit Branch v. Detroit Police Officers Ass’n, 821
       F.2d 328, 330 (6th Cir. 1987)).

 Georgia-Pacific Consumer Prods. LP v. Four-U-Packaging, Inc., 701 F.3d 1093, 1098

 (6th Cir. 2012) (internal footnote omitted).

       Defendants’ issue preclusion argument centers around two decisions in

 shareholder derivative complaints, brought after the 2012 Settlement, seeking to

 hold certain Cardinal Health directors and officers liable for breaches of their

 fiduciary duties: this Court’s decision in Stanley I, 2012 WL 5269147; and the

 Delaware County Court of Common Pleas decision in Himmel v. Barrett, No.

 12CVA060663, 2013 WL 4719080 (Ohio Ct. Com. Pl. July 9, 2013). Both courts held


                                           35
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 36 of 46 PAGEID #: 2253




 that the plaintiffs failed to adequately allege demand futility. Himmel, 2013 WL

 4719080, at *5 (finding that the plaintiff’s allegations were not sufficiently

 particular and therefore failed to both “state a claim for demand excusal” and

 “satisfy the requirements of Ohio Rule of Civil Procedure 23.1”); Stanley I, 2012 WL

 5269147, at *7 (“In considering the totality of the circumstances, Plaintiff has failed

 to state adequately that making a demand on the Board was futile, and Plaintiff

 has failed to state adequately that half the Board is substantially likely to be

 personally liable.”); see also Stanley II, at 696 (“The district court dismissed his

 verified complaint for lack of standing under Federal Rule of Civil Procedures 23.1

 due to his failure to ‘state with particularity’ the reasons for failing to make a pre-

 suit demand of Cardinal’s board of directors.”). While this Court has misgivings16

 about extending these decisions (which assess the adequacy of the pleadings filed in

 those cases) to preclude Plaintiffs from arguing that their own Consolidated

 Complaint adequately alleges demand futility, Defendants cite case law indicating

 that they may. See Nathan v. Rowan, 651 F.2d 1223 (6th Cir. 1981); Arduini v.

 Hart, 774 F.3d 622 (9th Cir. 2014); In re Sonus Networks, Inc. S’holder Derivative

 Litig., 499 F.3d 47 (1st Cir. 2007); Cal. State Teachers’ Ret. Sys. v. Alvarez, 179 A.3d




         16In In re Wal-Mart Stores, Inc. Del. Derivative Litig., the Chancery Court explained that
 issue preclusion in demand futility cases, in combination with the “fast-filer” phenomenon—“where
 counsel handling cases on a contingent basis have significant financial incentive to race to the
 courthouse in an effort to beat out their competition and seize control of a case, often at the expense
 of undertaking adequate due diligence [i.e., a books and records request]”—can rob subsequent
 shareholders of the opportunity to file well-investigated derivative complaints. 167 A.3d 513 (Del.
 Ch. 2017). The Chancery Court went on to propose that issue preclusion should not bar subsequent
 attempts to plead demand futility after a Rule 23.1 dismissal. The proposal was rejected by the
 Delaware Supreme Court in Alvarez, 179 A.3d 824 (Del. 2018). Nonetheless, this Court agrees with
 Chancellor Bouchard that the law as it stands can lead to “troubling” and unjust results.

                                                   36
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 37 of 46 PAGEID #: 2254




 824 (Del. 2018). However, the Consolidated Complaint in this case includes seven

 additional years of allegations that occurred after the Stanley and Himmel

 complaints. Although the 2008 and 2012 Settlements of course have not changed,

 the events of intervening years illuminate the fact and consequence of the Board’s

 inadequate response to those settlements. In other words, the 2012 Settlement is

 now a red flag whereas, in Stanley and Himmel, it principally evidenced the alleged

 breach and damages resulting therefrom. As a result, this Court’s determination of

 demand futility hinges on the Board’s failure to act after the 2012 Settlement—and

 after the Stanley and Himmel cases were filed. See III.A.1., supra. Accordingly, the

 Stanley I and Himmel decisions cannot be said to decide the precise issue now

 before the Court—i.e., whether a majority of the Demand Board could have

 considered a pre-suit demand in good faith.

                     b.     Plaintiffs’ claims for recovery are not clearly time-
                            barred.

       Next, Defendants argue that a four-year statute of limitations applies (see

 Ohio Rev. Code § 2305.09), and bars recovery against the Individual Defendants for

 any action or inaction before June 19, 2015—including all conduct covered by the

 2008, 2018, and 2016 Settlements with the DEA. As a result, Defendants reason

 that Plaintiffs cannot satisfy their burden to show a substantial likelihood of

 personal liability against the Individual Defendants and, therefore, demand failure

 is not excused. The Court does not disagree with the logic. See Keithley, 599 F.

 Supp. 2d at 901 (“If, as a matter of law, based on the running of the applicable

 statute of limitation or repose, the individual [director] faced no possibility of


                                            37
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 38 of 46 PAGEID #: 2255




 liability because any claims against the individual were time-barred, then surely

 the individual cannot be said to face a ‘substantial likelihood’ of liability.”).

 However, it is far from apparent that any and all alleged failures to act fall outside

 the limitations period. The Consolidated Complaint may well establish breaches

 occurring within the limitations period. For example, the West Virginia Attorney

 General’s August 2015 amended complaint, the 2016 Washington Post and West

 Virginia Gazette-Mail articles, the mountain of unreported suspicious orders

 discovered in 2018, and the McCaskill and House Energy and Commerce Committee

 Reports are all alleged to indicate continued, large-scale compliance failures by

 Cardinal Health. The Court declines to “parse” Plaintiffs’ claim any further at this

 stage. See Cataldo, U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012).

        Plaintiffs suggest that the continuing violations doctrine may toll the statute

 of limitations in this action. (Mem. in Opp’n, 19 (citing In re Nat’l Prescription

 Opiate Litig., No. 1:17-md-2804, 2019 WL 41924296, at *13 (N.D. Ohio Sept. 4,

 2019) (declining to reject invocation of continuing violations doctrine at summary

 judgment stage when plaintiffs maintain that the injury was caused by a “decades-

 long . . . scheme”).) The Court disagrees. Plaintiffs allege a series of similar

 violations occurring over many years, but have not sufficiently alleged that a

 “longstanding and demonstrable policy” drove those violations. See Wigington v.

 Metro. Nashville Airport Auth., 374 F.Supp.3d 681, 692–93 (M.D. Tenn. Mar. 20,

 2019) (citing Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)).

 Nevertheless, the pre-limitations period allegations are relevant to the extent that



                                             38
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 39 of 46 PAGEID #: 2256




 they show Individual Defendants’ knowledge of: the red flags that arose over the

 years; the compliance program’s continued and ongoing failure to prevent familiar

 red flags from resurrecting; and the significant potential cost to Cardinal Health

 and its business for continued CSA compliance violations. See Lebanon Cty.

 Employees’ Ret. Fund v. AmerisourceBergen Corp., C.A. No. 2019-0527-JTL, 2020

 WL 132752 (Del. Ch. Jan. 13, 2020) (listing possible permissible uses of information

 outside of the statute of limitations in shareholder derivative actions).

                     c.     The Consolidated Complaint sufficiently alleges
                            specific facts showing that the Individual
                            Defendants had actual knowledge of red flags.

       Defendants next take aim at the sufficiency of the factual allegations in the

 Consolidated Complaint. They argue that the Consolidated Complaint neither

 alleges that the Individual Defendants had actual knowledge of any red flags nor

 that the Individual Defendants had anything to gain by engaging in the alleged

 wrongdoing, and that the Consolidated Complaint improperly ‘lumps together’ all of

 the Individual Defendants, as opposed to offering individualized allegations.

       As to the first contention, the Consolidated Complaint indeed alleges specific

 facts showing that the Individual Defendants had actual knowledge of red flags

 related to CSA compliance. The allegations reference no fewer than 53 specific

 instances in which the Board or one of its relevant committees met to discuss, or

 was otherwise notified of important information related to, compliance risks or

 issues in Cardinal Health’s distribution of prescription opioids. (Consol. Compl.,

 ¶¶ 93, 95, 96, 98, 99, 102, 105, 106, 108, 113, 115, 118–20, 128, 130–32, 151, 159,

 160, 162–65, 167–71, 180, 182, 184, 189, 192, 193, 196, 197, 199, 202, 203, 209, 211,

                                           39
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 40 of 46 PAGEID #: 2257




 212, 217–19.) Unlike the complaint filed in Stanley, the allegations here are specific

 and supported by Cardinal Health’s Books and Records. See Stanley I, 2012 WL

 5269147, at *6. See also Mot. to Dismiss Ex. 5. Ranging from the October 12, 2007

 report to the Audit Committee (then staffed by Mr. Kenny) on the Stafford warrant,

 to the October 25, 2011 Morford memo to the Board (which then included Ms.

 Arnold, Mr. Barrett, Ms. Cox, Mr. Darden, Mr. Downey, Mr. Kenny, and Mr. King)

 trumpeting the compliance program enhancements’ success at reducing flagged

 events and blocked suspicious orders, to the August 5, 2016 meeting at which the

 Board (which then included Mr. Anderson, Ms. Arnold, Mr. Barrett, Ms. Cox, Mr.

 Darden, Mr. Downey, Ms. Hemingway Hall, Mr. Jones, Mr. Kenny, Ms. Killefer,

 and Mr. King) received annual compliance reports and presentations from Mr.

 Morford and Senior Vice President of Ethics and Compliance Hollie Foust, to the

 November 4, 2016 investor relations packets distributed to the Board (same

 composition as August 5, 2016) containing the spotlight reporting from the

 Washington Post on the role of distributors in the opioid crisis, the Consolidated

 Complaint alleges specific facts which, accepted as true, make abundantly clear

 that the Individual Defendants had actual knowledge of red flags related to

 Cardinal Health’s CSA compliance.

       Defendants also argue that the Consolidated Complaint fails to rebut the

 “heightened” presumption that outside directors of an Ohio corporation can consider

 a pre-suit demand in good faith. Here, Defendants over-read the law. It is true that

 this Court stated in Stanley I:



                                           40
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 41 of 46 PAGEID #: 2258




         [B]ecause the vast majority of the current Board (eleven of twelve) is
         composed of outside directors, there is a heightened presumption that
         the Board could have considered a demand in good faith.

 2012 WL 5269147, at *7. 17 However, the presumption that attaches under Ohio law

 is singular: A director is presumed capable of “mak[ing] an unbiased, independent

 business judgment about whether it would be in the corporation’s best interests to

 sue some or all of the other directors.” Drage, 694 N.E.2d at 483. The Stanley I

 Court simply pointed out that a common factor that strikes against the presumption

 of independence (employment) did not apply in that case.

         Defendants go on to make hay of the Consolidated Complaint’s silence with

 respect to the Individual Defendants’ “motive to act or fail to act” in violation of

 their fiduciary duties. (Mot. to Dismiss, 13.) They cite Davis, in which this Court

 noted—in a laundry list of reasons why that plaintiff failed to plead demand



         17 Although the Stanley I Court cites “Drage, 694 N.E.2d at *2” as “recognizing [a] heightened
 presumption that a board acted in good faith where a majority of [the] board consists of outside
 directors[,]” that citation appears to be in error. Neither does the case contain a page *2, nor does it
 stand for the cited proposition. The Himmel Court cites to a “Drage, 49 Ohio St. 3d 604” in support of
 the same notion that a “heightened presumption” that the board could have independently
 considered a pre-suit demand applies when the board has a majority of outside directors. But this
 citation also appears to be in error. Stating simply “This appeal is dismissed, sua sponte, as having
 been improvidently allowed[,]” the cited decision cannot possibly support the assertion. Apparently
 recognizing the confusion, Defendants themselves do not cite Drage as support. (See Mot. to Dismiss,
 13.)

         It is possible, though far from clear, that both cases intended to reference the 1988 opinion in
 Drage v. Ameritrust Corp. There, an Ohio appeals court considering the propriety of a board-
 approved stock buyback, cites Delaware law recognizing that the business judgment rule’s
 presumption of good faith is bolstered when a majority of the board is made up of outside directors.
 No. 55772, 1988 WL 113631, at *2 (Ohio Ct. App. Sept. 29, 1988) (citing Moran v. Household Int’l,
 Inc., 500 A.2d 1346, 1356 (Del. 1985)). See also In re FedEx Corp. S’holder Derivative Litig., Case
 Nos. 08-2284 and 08-2369, 2009 WL 10700362, at *12 (W.D. Tenn. July 30, 2009) (citing Grobow, 539
 A.2d at 190). Delaware law on demand futility expressly incorporates its business judgment rule. See
 Drage v. Procter & Gamble, 694 N.E.2d 479, 486 (Ohio Ct. App. 1997) (citing Grobow, 539 A.2d at
 186). Nonetheless, “Ohio has not expressly adopted the test used by the Delaware courts in
 determining whether demand is excused based on allegations that the directors failed to exercise
 proper business judgment.” Id.

                                                   41
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 42 of 46 PAGEID #: 2259




 futility—that the complaint “does not allege that any of the directors gained any

 personal advantage from the [alleged wrongdoing] or had some other self-serving

 bias against any challenge to [the wrongdoing].” 259 F. Supp. 2d at 671. However,

 Plaintiffs rightly note in response that they have no obligation to allege a motive.

 See In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 66–67 (Del. 2006) (noting,

 in discussion of duty of good faith, that cases of fiduciary misconduct “have arisen

 when corporate directors have no conflicting self-interest in a decision, yet engage

 in misconduct that is more culpable than simple inattention or failure to be

 informed of all facts material to the decision”). Cf. In re Cardinal Health Inc.

 Securities Litig., 426 F. Supp. 2d 688, 726 (S.D. Ohio 2006) (Marbley, C.J.) (noting

 in context of securities fraud claim that “motive and opportunity are not substitutes

 for a showing of recklessness”) (quoting PR Diamonds, Inc. v. Chandler, 91 F. App’x

 418, 434 (6th Cir. 2004)). Davis itself indicates that an allegation of personal

 pecuniary gain or self-interest is but one of many possible components of a sufficient

 complaint. 18 Defendants’ argument otherwise is not persuasive.


       18   The full paragraph in which Defendants’ citation appears is illuminating:

       Plaintiff has also failed to allege facts showing that [] demand would be futile. He
       alleges that the action cannot be prosecuted by the directors “because they have
       participated in, caused and acquiesced in the wrongs alleged herein” and that a
       demand to file suit would thus require the directors to sue themselves. He also alleges
       that the directors “are adversely interested and involved in the deliberate concealment
       of financial data as alleged herein.” However, the complaint contains only broad,
       conclusory allegations of misrepresentation, breach of fiduciary duty, and failure to
       follow proper accounting procedures against the directors as a group. He alleges no
       facts, beyond pure speculation, as to what items were included in the write down. He
       does not identify what role, if any, that the individual board members had in the write
       down. He does not allege facts showing that all of the board members were involved in
       the alleged misconduct, so that none of them would be capable of acting independently
       on behalf of the corporation. He does not allege that any of the directors gained any
       personal advantage from the write down or had some other self-serving bias against

                                                   42
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 43 of 46 PAGEID #: 2260




         The Court also finds no error in the Consolidated Complaint’s reference to the

 Individual Defendants as a group, as opposed to individually. Defendants note that

 the Court in Stanley I remarked that complaint failed in part because it “lump[ed]

 together the directors instead of directing specific allegations at specific

 individuals.” 2012 WL 5269147, at *7. However, as already established, the

 complaint in Stanley I was not supported by the Books and Records and was,

 therefore, unsurprisingly vague in this regard. But, when read as a whole, the

 Consolidated Complaint in this case specifically alleges which of the Individual

 Defendants received notice of red flags, which are implicated in alleged failures to

 act, and at which points in time. Plaintiffs are not required to encumber their

 pleading by reciting the names of each Individual Defendant who comprised the

 Board or any committee at the time period relevant to each paragraph. Cf. Pfizer,

 722 F. Supp. 2d at 461 (citing Grobow, 539 A.2d at 186). Their summary of the

 Individual Defendants’ Board service, in combination with the allegations drawn

 from the Books and Records that the Board or a committee received information

 and collectively failed to act or ask questions in response, is sufficient.

                         d.      The Court cannot infer that the Individual
                                 Defendants properly responded to red flags.

         Finally, Defendants argue that the Consolidated Complaint’s factual

 allegations do not show that the Board engaged in wrongful inaction, but instead


         any challenge to the write down. The facts contained in plaintiff's complaint are
         insufficient to establish that all of the directors of DCB are incapable of exercising an
         independent and unbiased business decision on whether to challenge any aspects of
         the write down in court.

 Davis, 259 F. Supp. 2d at 671 (citations to the record omitted).

                                                   43
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 44 of 46 PAGEID #: 2261




 “show that the [Board] responded to ‘red flags’ when presented.” (Reply, 8.) The

 evidence may bear out that the Individual Defendants acted in accordance with

 their fiduciary duties, but all reasonable inferences must be drawn in favor of

 Plaintiffs at this stage in the litigation. See Gavitt, 835 F.3d at 640. And the

 allegations in the Consolidated Complaint lend themselves as easily to the inference

 that the Board failed to act in the face of red flags, as any otherwise. See McCall,

 239 F.3d at 821 (reversing district court’s conclusion that “one could reasonably

 expect” hospital system’s billing to be higher than average due to its size, instead of

 improper billing practices, as failure to draw reasonable inference in favor of

 plaintiffs). See also Shaev v. Baker, No. 16-cv-5541-JST, 2017 WL 1735573, at *14

 (N.D. Cal. May 4, 2017) (rejecting defendants’ argument that reports to the board of

 misdeeds by employees across the company led it to believe oversight controls were

 performing as intended as a “hypothetical explanation for their conduct” not

 entitled to judicial inference on motion to dismiss) (internal citations omitted).

        B.      The Consolidated Complaint fails to establish a reasonable
                doubt as to the disinterestedness of a majority of the Demand
                Board with respect to Count II.

        Count II of the Consolidated Complaint alleges that the Individual

 Defendants engaged in waste of corporate assets by paying excessive compensation

 to executives during a period of repeated compliance failures. 19 “[U]nder Ohio law,

 corporate waste . . . [is one way] in which fiduciary duty can be breached, not [a]



        19 The Consolidated Complaint also alleges that the Individual Defendants’ failure to curb
 compliance violations that resulted in substantial fines, litigation liability, and attorney fees
 constituted waste. However, in light of Ohio law’s treatment of corporate waste as a breach of
 fiduciary duty, that claim is duplicative of the injury alleged in Count I.

                                                 44
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 45 of 46 PAGEID #: 2262




 separate cause[] of action independent of a fiduciary breach.” Keithley, 599 F. Supp.

 2d at 903 (citing Prodan v. Hemeyer, 610 N.E.2d 600 (Ohio Ct. App. 1992)).

 Therefore, Plaintiffs must again show demand futility by alleging particularized

 facts presenting a substantial likelihood that a majority of the Demand Board acted

 in reckless disregard for the best interest of the company, or with the deliberate

 intent to cause injury to it—this time, in approving executive compensation. Id.

       Numbers have a way of transforming a complex issue into one that can be felt

 and grasped. It is certainly thought-provoking to see the numbers representing

 Cardinal Health executives’ compensation in such close proximity to those

 representing the lives and livelihoods lost to opiate addiction. (See Consol. Compl.,

 ¶¶ 25, 32, 55–59.) Nevertheless, Plaintiffs have failed to allege specific facts

 showing that a majority of the Demand Board faces a substantial likelihood of

 liability for approving improper or excessive compensation. Aside from noting that

 Ms. Arnold, Ms. Cox, Mr. Darden, Ms. Hemingway Hall, Mr. Jones, Mr. Kenny, Ms.

 Killefer, and Mr. King have each served on the Compensation Committee at some

 point since 2008, the Consolidated Complaint is void of detail about Compensation

 Committee meetings and discussions, compensation plans, performance metrics and

 targets, market data, or even annual rates and changes in compensation. That some

 of the Individual Defendants were members of the committee tasked with approving

 officers’ compensation during periods of CSA non-compliance, alone, is insufficient.

 See Monday v. Meyer, No. 1:10-cv-1838, 2011 WL 5974664, at *7 (N.D. Ohio Nov. 29,

 2011) (“Courts repeatedly reject allegations of membership on committees, and



                                            45
Case: 2:19-cv-02491-SDM-EPD Doc #: 58 Filed: 02/08/21 Page: 46 of 46 PAGEID #: 2263




 recitation of the roles of the committees, as establishing a likelihood of liability.”).

 Plaintiffs have failed to plead demand futility, and Defendants’ Motion to Dismiss

 Count II is GRANTED.

 IV.   CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss is DENIED

 as to Count I and GRANTED as to Count II.



       IT IS SO ORDERED.


                                          /s/ Sarah D. Morrison
                                          SARAH D. MORRISON
                                          UNITED STATES DISTRICT JUDGE




                                             46
